DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "closely" in claim 7  is a relative term which renders the claim indefinite.  The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner cannot determine the scope of the claim since the Examiner is unsure what distance is considered as “closely adjacent”.
Claims 6 and 7 recites the limitation "one-way valve".  However, the Examiner is unsure whether the limitation “two one-way valves” introduced in claim 5 is an antecedent basis of the limitation in claims 6 and 7. Clarification is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentvelsen et al. (US 2013/0327322 A1).
With regard to claim 1, Bentvelsen discloses a dispensing apparatus (20) comprising a reservoir (1) containing a fluid to be dispensed, a planar piezo element (5) having front and rear surfaces and which in use is oriented with its plane vertical (Fig. 1) and which is drivable to vibrate and thereby dispense fluid from the front surface (6), and a pump (“exchange means as a pump”, Para. [0008]) to draw a predetermined amount of fluid from the reservoir and to drive the predetermined amount of fluid at a predetermined above-atmospheric pressure to the rear surface of the piezo element for dispensing (Para. [0008]).
With regard to claim 2, the device of Bentvelsen discloses the invention as disclosed in the rejection above. Bentvelsen further discloses the piezo element is porous (mesh 5), thereby to permit dispensing from the front surface of the element of fluid contacting the rear surface of the element (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-6, 8, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bentvelsen et al. (US 2013/0327322 A1) in view of Reynolds (US 2006/0243740 A1).
With regard to claim 3, the device of Bentvelsen discloses the invention as disclosed in the rejection above. However, Bentvelsen does not disclose the pump is a reciprocating piston pump.
Reynolds teaches a dispensing apparatus (10) comprising a reciprocating piston pump (32, para. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bentvelsen, by incorporating the reciprocating piston pump assembly (32) as taught by Reynolds, for the benefit of providing a motorized pump actuator mechanism converts a motor shaft's rotatable motion into a linear motion which actuates a dispense mechanism which dispenses a predetermined amount of fluid in a location proximal to the detection zone of the object sensor (para. [0008, 0032-0034]).
With regard to claim 4, the device of Bentvelsen as modified by Reynolds discloses the invention as disclosed in the rejection above. Reynolds further discloses the drawing of the fluid from the reservoir and the driving of the fluid for dispensing is a single cycle of the pump, the 
With regard to claim 5, the device of Bentvelsen as modified by Reynolds discloses the invention as disclosed in the rejection above. Reynolds further discloses two one-way valves (Fig. 1 shows two ball valves, one is at upstream and the other one is at downstream of flow path).
With regard to claim 6, the device of Bentvelsen as modified by Reynolds discloses the invention as disclosed in the rejection above. Bentvelsen in view of Reynolds further discloses a pumping chamber (Fig. 1 space between two ball valves of Reynolds), one one-way valve allowing fluid to flow into the pumping chamber from the reservoir (36 of Reynolds) and the other one-way valve allowing fluid to flow out of the pumping chamber into a dispensing chamber at the rear surface of the piezo element (5 of Bentvelsen), the reciprocating piston (110) being effective to vary the volume of the pumping chamber, thereby selectively to draw fluid from the reservoir into the pumping chamber or to drive fluid from the pumping chamber into the dispensing chamber (see para. [0008, 0032-0034, 0041]).
With regard to claim 8, the device of Bentvelsen as modified by Reynolds discloses the invention as disclosed in the rejection above. Bentvelsen in view of Reynolds further discloses the reciprocating piston pump (32 Reynolds) is driven by a rotary motor(48 Reynolds)  which is connected to the reciprocating piston (110 Reynolds) by a linkage, the motor and the linkage being adapted to cause the piston to move through a dispensing stroke at a set rate so that the fluid in the pumping chamber is made to flow to the dispensing chamber at a substantially constant flow rate throughout the dispensing stroke as the pump drives the predetermined amount of fluid at above-atmospheric pressure to the rear surface of the piezo element (see para. [0008, 0032-0034, 0041] Reynolds).
With regard to claim 9, the device of Bentvelsen as modified by Reynolds discloses the invention as disclosed in the rejection above. Bentvelsen in view of Reynolds further discloses 
With regard to claim 10, the device of Bentvelsen as modified by Reynolds discloses the invention as disclosed in the rejection above. Bentvelsen in view of Reynolds further discloses the linkage comprises a cam (90 Reynolds) and/or a scotch yoke.
With regard to claim 15, the device of Bentvelsen discloses the invention as disclosed in the rejection above. Reynolds further discloses the reservoir (36) is removably mounted in the apparatus (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bentvelsen, by having the removable reservoir as taught by Reynolds, for the benefit of facilitating replenishment.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bentvelsen and Reynolds as applied to claim 6 above, and further in view of Helmlinger (US 7,770,757 B2).
With regard to claim 7, the device of Bentvelsen as modified by Reynolds discloses the invention as disclosed in the rejection above. Bentvelsen in view of Reynolds further discloses the one-way valve (valve at downstream, see Fig. 1 of Reynolds) allowing fluid to flow out of the pumping chamber into the dispensing chamber (34 of Reynolds). 
However, they do not explicitly disclose the one-way valve is located closely adjacent to the rear surface of the piezo element, so as to minimize the volume of the dispensing chamber relative to the volume of the pumping chamber.
Helmlinger teaches a dispensing apparatus comprising a one-way valve (8) is located closely adjacent to the rear surface of the piezo element (1), so as to minimize the volume of the dispensing chamber relative to the volume of the pumping chamber (Fig. 1).
.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bentvelsen in view of Lowy (US 9,333,523 B2).
With regard to claim 11, the device of Bentvelsen discloses the invention as disclosed in the rejection above. Bentvelsen further discloses the piezo element is positioned vertically. However, Bentvelsen does not disclose the piezo element is in use positioned above the level of the top surface of the fluid in the reservoir.
Lowy teaches a dispensing apparatus comprising a piezo element (110) is in use positioned vertically above the level of the top surface of the fluid in the reservoir (102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bentvelsen, by relocating the piezo element of Bentvelsen above the level of the top surface of the fluid in the reservoir as taught by Lowy, for the purpose of allowing the piezo element positioned on the upper portion of the apparatus to allow a hand grip position on the lower portion.
With regard to claims 12-14, the device of Bentvelsen as modified by Lowy discloses the invention as disclosed in the rejection above. The claimed limitations in claims 12-14 appear to the operation of the controller, which has been fully considered. However, it is deemed not to impose any structural limitation distinguish over the above references. In another word, the control system of Lowy is capable of performing the claimed limitations (see Col. 8 line 59 – Col. 9 line 16).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752